DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30, 32 and 33 have been canceled. Therefore, claims 31 and 34-40 are currently pending in this application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement, filed on January 03, 2022 has been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Zarek, on March 10, 2022.
The application has been amended as follows: 
In claim 34, lines 2 and 3, please, delete, “(dystopy myotonica, Steinert’s disease).


Reasons for Allowance

The remarks and amendments filed on February 08, 2022 were fully considered and entered the application. 
In regards to the 35 U.S.C. 112 (a) first paragraph rejection of claims 31-40, the rejection is withdrawn in view of the amendment filed on February 08, 2022.
In regards to the 35 U.S.C. 103 rejection of claims 31-40 as being unpatentable over Bialer in view of Paderson, the rejection is withdrawn in view of the amendment and persuasive argument filed February 08, 2022.
Therefore, claims 31 and 34-40 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626